Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 2/4/22, the Applicant argued claims 1, 11, 20, previously rejected in the Office Action dated 12/6/21. 

Drawings
1. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “J shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

2. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings. See 37 CFR 1.84(a)(1).

3. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. See  37 CFR 1.84(b)(1) is granted. Figures 2, 3, 4a, 4b, 5-8, 10, 15-18, 20, 21 are fuzzy images that are not good quality. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Line 18 recites “wherein the vertical head…” and should amended to “vertical head”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, United States Patent No. 7836394, in view of Humenansky et al., United States Patent Publication 2006/0015805 A1 (hereinafter “Humenansky”), in . 
Claim 1:
	Linder discloses:
receiving a template of a reporting workbook, wherein the template is in a first format type (see column 4 lines 53-63). Linder teaches receiving/retrieving a template of a workbook in a first format;
receiving, from a user interface, user specified selection of portions of the template (see column 4 lines 53-63 and column 8 lines 7-13). Linder teaches receiving user selection of portions of the template; 
receiving, from the user interface, a user specified type for generating a tag (see column 7 lines 13-19). Linder teaches having an interactive customizable display and able to tag data;
creating a modification of the template by automatically generating the tag in a predetermined field of each of the portions of the template based on the user specified type (see column 5 lines 48 – column 6 lines 6). Linder teaches creating modifications to the template by generating tag for fields during formatting of the portions based on financial data types; and
generating a version of the reporting workbook based on the modification of the template, wherein the version is in a second format type and wherein the version includes the value form the reporting workbook (see column 6 line 7-16). Linder .

Linder fails to expressly disclose a multidimensional reporting workbook. 

Humenansky discloses:
template includes cells formed by intersections of dimensions and rows and wherein at least one of the cells includes a value from the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches templates that includes cells formed by intersections and slices of the dimension and include values from the reporting workbook;
wherein the portions of the template are associated with at least two dimensions of the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches wherein portions are associated with at least two dimensions of the reporting workbook.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include a workbook template having multiple dimensions for the purpose efficiently creating diverse workbook that fit the needs of all business units of the enterprise, as taught by Humenansky.



	Tsutsui discloses:
automatically scanning a spreadsheet of a user interface for a J shape that includes a vertical head and a horizontal handle (see paragraph [0123]-[0125]). Tsutsui teaches automatically scanning a spreadsheet for an L-shape having a vertical head and a horizontal handle;

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder and Humenansky, to include determining L-shapes in a table for the purpose efficiently creating non-rectangular tables, as taught by Tsutsui.

	Fernandes discloses:
assigning the dimension to each cell under the at least two dimension children without assigning other dimension cells by creating an explicit dimension map for each cell under the at least two dimension children, wherein the explicit dimension map represents the dimension (see paragraphs [0008], [0009] and [0076]). Fernandes teaches building a structure and assigning dimension to each cell. Structures can include parents, 1-2 children by creating a mapping for each cell including a dimension. The dimensions assigned are only assigned to those specific cells;
creating cell definitions for each of the cells under the at least two dimension children, wherein each of the cell definitions include the explicit dimension map (see paragraph [0009]). Fernandes teaches creating cell definitions by storing the dimension associated with the cell in a shared storage; and 
including the cell definitions in the modification of the template (see paragraph [0037]). Fernandes teaches including the cell definition included in the model.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder, Humenansky and Tsutsui to include explicit cell dimension mapping for the purpose efficiently mapping cell definitions in a spreadsheet when the data is large and complex, as taught by Fernandes.

	Linder, Humenansky, Tsutsui and Fernandes fail to expressly disclose the text representing the dimension on the horizontal handle.

	Thanu discloses:
wherein text representing the dimension is depicted in the horizontal handle (see figure 5). Thanu teaches wherein the text shows the dimensions of the cell. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder, 

CLAIM INTERPRETATION: The claims are being interpreted in light of the figures. The shape shown in figure 22 is more like a backwards L than a J. Therefore, the shape shown in figure 22 is what is being interpreted as an L shape. 

Claim 3:
	Linder discloses:
wherein the automatically generating of the tag further comprises: including the type in the tag (see column 2 lines 1-15). Linder teaches automatically generating the tag and including the type in the tag.

Claim 4:
	Linder discloses:
wherein the type is selected from a group consisting of table begin, table end, concept, context, unit, dimension, typed dimension, and data (see column 9 line 60-67). Linder teaches the type is selected from a plurality of options such as data, unit, etc.

Claim 5:
	
wherein the portions of the template include cells (see column 3 lines 8-21). Linder teaches the final output being a spreadsheet document so the portion include cells. 

Claim 6:
	Linder fails to expressly disclose specifying rows as the specified portion.

	Humenansky discloses:
wherein the receiving of the user specified selection of the portions of the template further comprises: receiving information indicating the portions were specified using one of painting, framing, and specifying dimensions and rows (see paragraph [0058]). Humenansky teaches receiving information specifying the dimensions.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include a workbook template having dimension specified by the user for the purpose efficiently creating diverse workbook that fit the needs of all business units of the enterprise, as taught by Humenansky.
Claim 8:
	Linder discloses:
wherein the second format type is selected from a group consisting of Extensible Markup Language (XML) and extensible Business Reporting Language (XBRL) version of the business reporting workbook (see column 3 lines 8-21). Linder teaches the second format type is XML.
Claims 11, 13-16, 18:
	Although claims 11, 13-16 and 18 are method claims, they are interpreted and rejected for the same reasons as the device of claims 1, 3-6, and 8, respectively. 

Claim 20:
	Although claim 20 is an apparatus claim, it is are interpreted and rejected for the same reasons as the device of claim 1, respectively. 

Claims 2, 7, 9, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, in view of Humenansky, Fernandes, Tsutsui and Thanu, in further view of Bush et al, United States Patent Publication 2009/0006472 A1 (hereinafter “Bush”).
Claim 2:
	Linder, Humenansky, Tsutsui, Fernandes and Thanu fail to expressly disclose a comment field.

	Bush discloses:
wherein the predetermined field includes a comment field (see paragraph [0025]). Bush teaches the field in a comment field. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Tsutsui, Fernandes and Thanu to include the field being a comment field for the purpose of being user friendly with comment fields in the data, as taught by Bush.
Claim 7:
	Linder, Humenansky, Tsutsui, Fernandes and Thanu fails to expressly disclose an auto tag window in response to user input. 
	Bush discloses:
receiving user input to select a user interface control for an auto tag cell window (see paragraph [0018]). Bush teaches receiving user input to select a user interface control for an element of the spreadsheet; 
displaying the auto tag cell window in response to receiving the user input selecting the user interface control (see paragraph [019]). Bush teaches displaying the auto tag window in response to the user input; and
receiving the type of the tag from the auto tag cell window (see paragraphs [0019] and [0020]). Bush teaches receiving the type of tag from the auto tag window.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, 

Claim 9:
	Linder, Humenansky, Tsutsui, Fernandes and Thanu fail to expressly disclose receiving modifications for all sheets. 
	Bush discloses:
creating the modification of the template for one sheet of the reporting workbook; communicating the modification from a client to a server;  receiving modifications for all of sheets of the reporting workbook; and  generating the version at the server based on the received modifications (see paragraph [0024] and [0025]). Bush teaches creating the modification for the template and being updated with modifications and generate the version based on the received modifications.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Tsutsui, Fernandes and Thanu l to include receiving modification for the all sheets for the purpose of being efficiently managing tags and workbooks of large financial data sets, as taught by Bush.

Claim 10:
	 Linder, Humenansky, Tsutsui, Fernandes and Thanu fail to expressly disclose a closed taxonomy.
	Bush discloses:
wherein the reporting workbook is defined by a closed taxonomy (see abstract). Bush teaches wherein the reporting workbook is defined as closed taxonomy.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Tsutsui, Fernandes and Thanu to include a closed taxonomy for the purpose of being efficiently managing tags and workbooks of large financial data sets by particular collector of reports, as taught by Bush.
Claim 12 and 19:
	Although claims 12 and 19 are method claims, they are interpreted and rejected for the same reasons as the device of claims 2 and 9. 
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 
Claims 1, 11, 20:
	Applicant argues neither Goel nor Fernandes teach anything about a “J shape”. Fernandes fails to teach the headers having a “J shape” and fails to teach creating an explicit dimension map for each cell under a vertical head of the J shape, wherein the explicit dimension map represents the dimension”.
	The Examiner agrees.


Applicant argues Fernandes does not teach or suggest anything about “creating cell definitions” let alone teach or suggest “creating cell definitions for each of the cells under the vertical head of the J shape, wherein the explicit dimension map represents the dimension.”
	The Examiner disagrees. 
	Fernandes teaches creating a mapping for each cell including a dimension (see paragraphs [0008] and [0009]). Fernandes creates rules associating cells of the spreadsheet each with at least one metric dimension tag and one entity dimension tag; receiving a specific association of a particular spreadsheet with an entity within the network having an entity identifier, the particular spreadsheet including at least one rule comprising at least one uniquely named table associating data values from specific cells within the particular spreadsheet such that the specific cells will each be tagged with at least both a specific entity dimension tag and a specific metric dimension tag; extracting, using a computer in the network, spreadsheet data values from the tagged cells and their associated metric dimension tags and entity dimension tags from the spreadsheet; and storing each of the spreadsheet data values in combination with their respective metric dimension tag and entity dimension tag, in the shared network-accessible storage. Thus, the prior art teaches the limitations of the claims. 

Applicant argues Fernandes is silent with respect to “template” Therefore, Fernandes cannot teach or suggest “modification of template”. 
	The Examiner disagrees. 
	Although Fernandes is silent with respect to “template”, Fernandes does use the word model which is an equivalent of “template”. Fernandes teaches having business models that can be populated and help project results (see paragraph [0003]). 
	Fernandes also teaches a spreadsheet, for example an Excel® workbook, can contain static data pertaining to a model mapped by the user. With our approach, changes made to this spreadsheet file are picked up by the system on a user initiated save request and pushed to the network data store behind the scenes without involving any further user interaction. Conversely, if there is any change to data on a server side, for example, a currency exchange rate change that should be reflected in a report based upon the business model, the system can automatically take that information, push it back to the spreadsheet-based business model to recalculate values dependent upon it and incorporated the results in a report generated from that spreadsheet-based business model data (see paragraph [0037]). Thus, Fernandes teaches updating a “template”/model. If a cell definition includes an exchange rate, the cell definition within the model can be updated. Thus, Fernandes teaches “modification of a template”. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/11/22